80 S.E.2d 759 (1954)
239 N.C. 668
GLACE
v.
PILOT THROWING CO., Inc. et al.
No. 23.
Supreme Court of North Carolina.
March 17, 1954.
*761 John H. Blalock, Pilot Mountain, for plaintiff, appellee.
Woltz & Barber, Mount Airy, for defendants, appellants.
PARKER, Justice.
The defendants excepted to the award entered by the Full Commission, and appealed to the Superior Court assigning errors as to a finding of fact and a conclusion of law. On the hearing in the court below the trial judge being of the opinion that the findings of fact and award of the Full Commission are supported by the evidence, in all respects affirmed the award. The defendants' appeal entries to the judgment in the Superior Court are that the defendants in open court except to the signing of the judgment "for that his Honor erred as a matter of law in affirming the award of the Commission and for other errors to be assigned." The defendants' sole assignment of error is that the trial judge "erred in his conclusions of law and in signing the judgment."
When an award is made by the Full Commission and an appeal is taken, the Superior Court, as an appellate court, reviews only such questions as are presented to it by exceptive assignments of errors properly made to the award. On appeal from the Superior Court's judgment affirming the award to the Supreme Court, we review only such exceptive assignments of error as are properly made to the judgment of the Superior Court alone. Worsley v. S. & W. Rendering Co., N.C., 80 S.E.2d 467; Rader v. Queen City Coach Co., 225 N.C. 537, 35 S.E.2d 609where many of our cases are cited.
The appeal entries and assignment of error by the defendants in this case do not bring up for review the findings of fact of the Full Commission, or the evidence upon which they are based. Worsley v. S. & W. Rendering Co., supra; Rader v. Queen City Coach Co., supra. Such being the field of contest chosen by the defendants, the judgment will be affirmed, if it is supported by the findings of fact. Worsley v. S. & W. Rendering Co., supra; Rader v. Queen City Coach Co., supra.
Defendants in their brief contend there is not sufficient evidence to support the findings of fact by the Industrial Commission that the claimant received an injury by accident within the meaning of the North Carolina Workmen's Compensation Act. The defendants have precluded us from considering this contention by failing to present it by exception and assignment of error duly entered to the judgment of the Superior Court. Rader v. Queen City Coach Co., supra; Wilson v. City of Charlotte, 206 N.C. 856, 175 S.E. 306; Woody Bros. Bakery v. Greensboro Insurance Co., 201 N.C. 816, 161 S.E. 554; Clark v. Henderson, 200 N.C. 86, 156 S.E. 144.
The defendants' sole assignment of error presents only a general broadside exception to the judgment of the Superior Court, and under our decisions the judgment should be affirmed, if it is supported by the findings of fact. Worsley v. S. & W. Rendering Co., supra; Rader v. Queen City Coach Co., supra.
After a review of the findings of fact made by the Full Commission and affirmed in all respects by the trial judge, it manifestly appears that the findings of fact support the judgment entered in the Superior Court.
This opinion is not a precedent on the merits of plaintiff's claim, because we have not been called upon to review the evidence upon which the findings of fact are based. Worsley v. S. & W. Rendering Co., supra; Rader v. Queen City Coach Co., supra.
The judgment of the Superior Court is
Affirmed.